Citation Nr: 9910551	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  94-15 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1989 to 
December 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota, which denied service connection for a 
bilateral knee disorder.  During the course of this appeal, 
the veteran moved, and the RO in Albuquerque, New Mexico, now 
has jurisdiction over this appeal.

A personal hearing was conducted before the RO in May 1994, a 
transcript of which is of record.

This matter was previously before the Board in July 1996, at 
which time it was remanded for additional development.  It 
has now been returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

No competent medical evidence is on file which relates either 
of the veteran's knee disorders to her period of active 
service, or to her service-connected bilateral shin splints.




CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
right knee disorder is not well-grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

2.  The claim of entitlement to service connection for a left 
knee disorder is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.  On enlistment examination in May 1989, the 
veteran's lower extremities were clinically evaluated as 
normal.  At this time, she reported that she had never 
experienced a trick or locked knee.  The veteran's service 
medical records show that she was treated for blisters on her 
left foot in January 1990.  In April 1990, the veteran sought 
treatment for complaints of shin pain of one month duration, 
and bilateral hip pain of one week duration.  At that time 
the veteran was assessed with shin splints and overuse 
syndrome.  The service medical records show that she was 
subsequently treated on numerous occasions for shin splints.  
Records from April 1990 include an assessment of bilateral 
stress fractures of the tibia.  However, a bone scan of both 
lower extremities was conducted in February 1991, which 
showed no evidence of increased uptake to suggest the 
presence of stress fractures.  There was slight increased 
uptake activity along the anterior aspects of both tibiae.  
Overall, it was opined that the findings could represent 
increased uptake associated with shin splints in the 
appropriate setting.  Otherwise the study was normal.  No 
separation examination is on file, but the evidence of record 
shows that the veteran was discharged due to disability.  It 
is noted that the service medical records contain no specific 
treatment for a knee injury, nor a diagnosis of a knee 
disorder.

In December 1991, the veteran submitted a VA Form 21-526, 
Application for Compensation or Pension.  The only disability 
she identified was bilateral shin splints.

Service connection was granted for shin splints by a January 
1992 rating decision.  It was noted that the veteran's DD 
Form 214 showed that she was discharged because of 
disability, and that the service medical records showed she 
was treated for shin problems shortly after basic training, 
and was subsequently seen for shin splints on multiple 
occasions.

The veteran subsequently underwent a VA examination in August 
1992.  At that time, the examiner noted that the veteran had 
developed pain in the anterior shins after running in April 
1990.  The veteran reported that this pain occurred diffusely 
up and down the shin but seemed to be localized at the 
junction of the anterior and middle third.  It was noted that 
she was apparently not able to walk for any significant 
distance without developing anterior knee pain.  It was also 
noted that she was not currently involved in an exercise 
program.  Also, she had extremely flat feet, bilaterally, but 
she reported that she wore an inexpensive tennis shoe with an 
arch support.  On physical examination, the examiner found, 
among other things, that the veteran had full range of motion 
at the knee, bilaterally, with no effusions.  The examiner 
further noted that radiographs demonstrated normal appearing 
fibula and tibia.  Additionally, it was noted that a bone 
scan had demonstrated some mildly increased diffuse uptake in 
the same areas of tenderness and that this was slightly more 
prominent on the left than on the right.  However, both 
findings were relatively subtle and did not really show up to 
any significant degree on the obliques or laterals.  Based on 
the foregoing, the examiner assessed probable moderate 
periosteitis, i.e., shin splints.  The examiner also found 
that there was no evidence of a stress fracture.

In a June 1993 statement, the veteran submitted an original 
claim of entitlement to service connection for a left knee 
disorder.  She reported that she first injured her knee in 
the service while participating in calisthenics.

Medical records are on file from the Grand Forks Air Force 
Base that cover the period from March to June 1993.  These 
records show treatment in June 1993 for bilateral knee 
problems, including pain and swelling.  Among other things, 
the veteran was assessed with chondromalacia of the right 
knee, while an X-ray of the left knee was normal.  Further, 
these records note a history of Osgood-Schlatter disease.

In a July 1993 rating decision, the RO denied entitlement to 
service connection for a left knee disorder.  The RO noted 
that the veteran's service medical records showed recurrent 
periods of treatment for bilateral shin splints, but that 
there was no evidence of an injury or treatment specifically 
regarding the left knee.  It was also noted that no left knee 
disorder was identified at the August 1992 VA examination, 
approximately eight months following discharge.  
Additionally, the RO also denied increased evaluations for 
shin splints of the right and left leg, both of which were 
rated as 10 percent disabling.  With respect to the right 
leg, the RO noted that the June 1993 records described pain 
involving the right knee.  The RO concluded that the symptoms 
involving the knee were contemplated in the 10 percent 
disability rating assigned for shin splints of the right leg 
based on slight disability.

In August 1993, the veteran submitted a June 1993 
rheumatology consultation report from the Grand Forks Clinic 
regarding the veteran's complaints of knee pain.  The veteran 
stated that this additional medical evidence was to reopen 
her claim of service connection for a knee disorder.  She 
also stated that the medical report showed that her military 
service aggravated a pre-existing medical condition.

The rheumatology consultation was conducted by J. L. Lessard, 
M.D.  At the time of this consultation, the veteran reported 
that her knee problems began about 1989 when she was in basic 
training.  Specifically, she developed problems with pain 
involving the anterior shin from the knees to her ankles, 
with the left worse than the right.  She reported that she 
was informed she had shin splints, as well as a subsequent 
positive technetium bone scan.  Also, she was reportedly told 
that she had had a stress fracture.  Further, she stated that 
it was believed the stress fracture was apparently secondary 
to marching in the boots she had to wear.  The veteran 
reported that since her discharge, pain continued to be 
present in the pretibial area from the knee to the ankle.  It 
was somewhat tender at times and was not swollen, nor had she 
had any injury.  Moreover, the veteran reported that about 
the age of twelve she had experienced some knee problems.  
She reported that she had seen a Dr. R. Johnson, who was an 
orthopedist at the satellite clinic of the Grand Forks Air 
Force Base.  Although Dr. Johnson's diagnosis was not known, 
he reportedly requested rheumatologic consultation.  
Diagnostic impressions following physical examination 
included the following: chondromalacia patellae, left knee 
greater than right knee; past history of shin splints/stress 
fractures involving the pretibial areas secondary to trauma, 
secondary to military type duties - improved but still 
symptomatic; and hypermobility syndrome, which was opined 
could be contributing to the chondromalacia.

In a September 1993 rating decision, the RO denied service 
connection for a bilateral knee disorder.  Among other 
things, the RO again noted that there were no specific 
complaints relative to the knees in the veteran's service 
medical records, and that no knee disorder was shown on the 
August 1992 examination, approximately eight months after the 
veteran's discharge.  Additionally, the RO summarized the 
findings of the June 1993 rheumatology consultation.  The RO 
found that the evidence of records did not describe any knee 
disability while on active duty or within the first post-
service year.  Symptoms during service were noted to be 
bilateral shin splints.  Moreover, history of Osgood-
Schlatter's disease existed prior to enlistment, and was not 
shown to be aggravated while on active duty.  Finally, the RO 
found that the chondromalacia identified in 1993 was post-
service in origin.

The veteran submitted her Notice of Disagreement on the issue 
of service connection for a bilateral knee disorder later in 
September 1993.

The veteran testified at a personal hearing before the RO in 
May 1994.  At this hearing, it was contended that her 
bilateral knee disorder was caused by her service-connected 
shin splints.  The veteran testified that she had Osgood-
Schlatter disease at the age of twelve.  She testified that 
she received no physical therapy or follow-up treatment for 
this condition.  It was noted that none of the veteran's 
treating physicians continued to carry the diagnosis forward.  
She testified that she had no knee problems or treatment 
until she entered military service.  Further, she testified 
that she was treated during service for shin splints and a 
stress fracture.  The veteran also testified about her 
current knee problems.  She reported swelling, and that her 
left knee was more severe than her right.  Additionally, she 
testified that she had been having problems with her shins 
ever since her discharge from service, but did not notice 
more pain in the knee, by itself, until a year earlier (1993) 
when it became a serious problem and she went to the doctor.  
She testified that Dr. Adams informed her that her knee 
problems were due to the changes she underwent as a result of 
her shin splints.  Specifically, Dr. Adams reportedly told 
her that

it was due to gait, to the shift, in 
order to compensate for the pain in my 
shins, it set my gait off and due to 
that, I was starting to have tracking 
problems.  One muscle ... apparently was 
working harder than another, than the 
other, and I was having tracking problem, 
so that's why [I developed the knee 
disorder].

Additionally, she testified that Dr. Adams reportedly

believed that, because I was so active 
before, I never had any problems with my 
knees, and then once I started having 
problems with my shins, I was not doing 
any kind of activity whatsoever, 
everything was too painful, and I lost 
all of the muscle that was apparently 
necessary to compensate for the condition 
that I had.  By losing all of that 
muscle, apparently, one muscle, being on 
the left side was working harder than the 
right to keep it in place and is why I 
was having the tracking problem also.  

Moreover, she testified that her current bilateral knee 
disorder had apparently always been there, but that its 
current severity was the result of her shin splints.  

At her personal hearing, the veteran submitted a statement 
from E. L. Adams, M.D., dated in May 1994.  Dr. Adams 
reported that he had recently seen and assessed the veteran 
with acute exacerbation of knee pain "related to an 
accident."  Further, Dr. Adams stated that he believed the 
veteran's knee pain and discomforts had "been attributable 
to her accidents, but they have aggravated a chronic 
underlying process."  Dr. Adams believed the veteran had 
some hypoplastic development of bony structures which 
predisposed her to a varying degree of anterior based knee 
pain and discomfort.

The veteran also submitted treatment records from Dr. Adams, 
which covered the period from March to May 1994.  These 
records show treatment for knee pain.  In May 1994, Dr. Adams 
noted that the veteran continued to experience some anterior 
based knee pain and discomfort, but, overall, her condition 
had improved.  Dr. Adams noted that the veteran's MRI had 
been reviewed, and his assessment at this setting was that 
the ligamentous structures looked normal.  He also found that 
the veteran appeared to have developmental problems of some 
relatively hypoplastic change of the lateral femoral 
intercondylar wall.  With the knee in full extension, there 
was minimal tilting and/or translational change noted.  The 
veteran appeared to have somewhat of a lica, but the 
pathology was unremarkable.  The bony architecture was 
further unremarkable.  Furthermore, Dr. Adams noted that the 
veteran specifically raised questions in reference to her 
current bout of knee pain and discomforts "related to her 
accident."  Dr. Adams opined that "this twisting episode 
and injury can worsen to her current bout of symptoms."  
Overall, he believed her status was one of developmental 
change and laxed patella, secondary to soft tissue 
structures, and noted that the lateral condular wall of the 
femur was relatively hypoplastic as it articulated with the 
patella.  

At her hearing, the veteran testified that the "accident" 
Dr. Adams was referring to was her in-service stress 
fracture.  

The denial of service connection for both the right and the 
left knee disorder was confirmed and continued in a May 1994 
Hearing Officer's Decision, and a June 1994 Supplemental 
Statement of the Case.  The Hearing Officer summarized the 
evidence, including the statement from Dr. Adams.  Based on 
the foregoing, the Hearing Officer concluded that Dr. Adams's 
statement was vague, at best.  Furthermore, no where in this 
statement was it "explicitly stated the shin splints 
(accident?) caused the veteran's knee problems."  The 
Hearing Officer acknowledged that Dr. Adams did appear to 
infer the shin splints may have aggravated the underlying 
process (knees).  However, the Hearing Officer stated that 
simple aggravation of a condition by a service-connected 
disability was insufficient to established service connection 
for it on a casual basis; a service-connected disability must 
cause the secondary disability in order for service 
connection to be established.  (emphasis in original).

The veteran underwent a VA muscles examination in January 
1995.  It was noted that she was being examined for bilateral 
shin splints and stress fracture of the tibia.  Further, it 
was noted that these symptoms appeared toward the end of 
basic training, and that she was diagnosed in 1990 as a 
result of a bone scan.  She was medically discharged as a 
result of her leg pains, and she still had these symptoms.  
It was also noted that she had developed pain in both knees 
over the past two years.  The veteran reported that she had 
pain in her knees several times a week, and that it was 
aggravated by any form of squatting or kneeling or running.  
On examination, the examiner found no external abnormality of 
the knees.  Both knees gave a full range of motion, but pain 
was felt on full passive flexion of the left knee.  Neither 
knee showed any lateral instability and the drawer sign was 
negative.  The veteran also had normal peripheral pulses 
bilaterally, and deep tendon reflexes were present and 
symmetrical.  The examiner noted that an orthopedic 
evaluation would be obtained to clarify the situation.

The veteran underwent a VA joints examination in February 
1995.  The examiner noted that the veteran's C-file was not 
available at the examination.  It was noted that the veteran 
had painful legs below her knees during basic training.  She 
reported that her knees began to bother her in 1992.  The 
examiner also noted that X-rays had been taken of the 
anterior-posterior and lateral views of both tibia to include 
knee and ankle joint, and that they seemed to be quite 
normal, "although of course they are distorted of the 
joints."  Following physical examination, the examiner 
diagnosed chondromalacia of left patella with probable plica, 
symptomatic; rule-out residual stress changes in bilateral 
tibia; and rule-out systemic arthritis (familial).  Further, 
the examiner recommended that X-rays be taken of the knee in 
anterior-posterior, lateral, tunnel, and skyline views.  The 
examiner also recommended that a bone scan be made of the 
veteran's whole body, with particular emphasis on both tibia.  
Additionally, the examiner recommended continued studies for 
systemic arthritis even up to including an arthritic 
consultation.

A third VA examination was conducted in March 1995.  It was 
noted that the examination was to determine the possibility 
of inflammatory arthritis or other significant connective 
tissue disease.  At this examination, the veteran reported 
that she experienced shin splints during her time in service, 
and that she was subsequently found to have stress fractures 
in her tibias.  Thereafter, she reportedly began to develop 
problems with her knees, primarily on her left.  The veteran 
reported that she experienced pain with climbing and going 
down stairs or going down hills.  Further, she reported that 
she was at the point that she experienced pain when just 
walking.  She also reported occasional swelling of the knee.  
Based on the results of the examination, the examiner 
assessed that there was no evidence to suggest inflammatory 
arthropathy or other connective tissue disease.  He also 
found that her primary problems related to patellofemoral 
syndrome involving the left knee; history of stress fractures 
of the tibias; and trochanteric bursitis involving the left 
side which was likely related to the patellofemoral syndrome.  

The case came before the Board in July 1996.  At that time, 
the Board noted the veteran's contention that her knee 
disability was not necessarily related to service, but that 
it was caused by her service-connected shin disorder.  The 
Board also noted that the rationale for the denial of the 
secondary service connection claim was that aggravation of a 
nonservice-connected disorder was not a basis for awarding 
service connection on a secondary basis.  However, the Board 
noted that in Allen v. Brown, 7 Vet. App. 439, 448 (1995) the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that pursuant to 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.301(a), when aggravation of 
a veteran's nonservice-connected condition is proximately due 
to or the result of a service connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Since this 
theory had not yet been considered by the RO, and since the 
veteran reported that she had evidence to support the claim 
in this regard, the Board concluded that a remand was 
necessary.  Additionally, the Board also found that 
clarification of Dr. Adams's statement and a comprehensive VA 
orthopedic examination were essential to assess whether any 
current knee disorder was related to or made worse by the 
veteran's service-connected disability.  Accordingly, the 
Board remanded the case for the RO to afford the veteran the 
opportunity to submit or identify any other evidence 
pertinent to her claim, and, if applicable, for the RO to 
obtain these records.  Moreover, the RO was to contact Dr. 
Adams and request that he clarify his assessment of the 
veteran's condition, to include a clear opinion as to whether 
the veteran's knee disorder was the proximate results of her 
shin disorder, or whether the condition was permanently 
worsened by the shin disorder.  Finally, a VA orthopedic 
examination was to be afforded to the veteran.  The VA 
examiner was to provide an opinion as to the degree of 
probability that any knee disorder was causally or 
etiologically related to the veteran's service-connected shin 
disorder.  If it was determined that any knee disorder was 
not caused by the shin disorder, the examiner was to provide 
an opinion as to the extent, if any, the knee disorder was 
aggravated or made worse by the service-connected shin 
disorder.

Following the Board's remand, the RO sent a development 
letter to the veteran in August 1996 requesting that she 
identify the health care providers who had treated her for 
her bilateral knee disorder.  Additionally, she was requested 
to complete an enclosed VA Form 21-4142, Authorization and 
Consent to Release Information to VA, for Dr. Adams so that 
the RO could contact Dr. Adams and request specific 
information from him.

The veteran responded that the only treatment she had 
received was at the VA Medical Center (VAMC) in Albuquerque, 
New Mexico, in June 1996.

Later in August 1996, the RO sent correspondence to both Dr. 
Adams and the veteran.  Dr. Adams was requested to clarify 
his assessment of the veteran's condition, as well as to 
respond to the questions posed in the Board's remand.  In 
addition, he was requested to clarify what "accident," he 
was referring to in his May 1994 letter.  The veteran was 
requested to help make sure Dr. Adams responded to the RO's 
request for medical records by October 29, 1996.

The letter to Dr. Adams was returned to the RO.  A notation 
attached to the letter states that Dr. Adams was no longer 
employed by the clinic.  Consequently, in October 1996, the 
RO sent a letter to the veteran inquiring whether she had any 
information as to where Dr. Adams may be located.  No 
response to this request is on file.

Medical records were obtained from the Albuquerque VAMC that 
covered the period from June 1994 to September 1996.  These 
records show treatment for various medical conditions, 
including left knee problems.  Nothing in these records 
related the veteran's knee problems to her period of active 
service, or to her service-connected shin splints.

The evidence on file shows that the veteran was informed by 
correspondence to her most recent address of record that she 
had been scheduled to undergo various VA examinations in 
September 1997.  However, a communication from the VA medical 
center noted that attempts to contact the veteran by phone 
prior to the scheduled examinations were unsuccessful.  It 
was also noted that multiple messages were left on the 
answering machine at the home phone number provided by the 
veteran.  Finally, it was noted that the last attempt to 
contact the veteran at the work number was met with a 
statement that she no longer worked there.  

An October 1997 Report of Contact noted that attempts had 
been made to contact the veteran at the telephone number she 
had furnished in August 1996.  The work number confirmed that 
the veteran last worked for that employer in October 1996.  
The home number was no longer in service.

In an October 1997 Supplemental Statement of the Case, the RO 
confirmed and continued the denial of service connection for 
a bilateral knee disorder.  The RO summarized the efforts 
undertaken to comply with the Board's remand instructions, as 
well as the information contained in the medical records from 
the Albuquerque VAMC.  Based on the foregoing, the RO 
concluded that it did not have the evidence essential to 
assess whether any current knee disorder was related to or 
made worse by the veteran's service-connected shin 
disability.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).  In addition to these general 
rules of service connection, service connection may also be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.310(a) (1998).  However, 
such a determination of medical causation requires competent 
medical evidence.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  An allegation that 
a disorder is service connected is not sufficient; the 
veteran must submit evidence in support of a claim that would 
"justify a belief by a fair and impartial individual that 
the claim is plausible."  See 38 U.S.C.A. § 5107(a) (West 
1991); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The quality 
and quantity of the evidence required to meet this statutory 
burden of necessity will depend upon the issue presented by 
the claim.  Grottveit, 5 Vet. App. at 92-93.

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); evidence of incurrence or aggravation of 
a disease or injury in service (lay or medical evidence); and 
evidence of a nexus between the in-service injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

In addition to the general standard set forth in Caluza v. 
Brown, chronicity and continuity standards can also 
establish a well-grounded claim.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity standard is established by 
competent evidence of the existence of a chronic disease in 
service or during an applicable presumption period; and 
present manifestations of the same chronic disease.  The 
continuity standard is established by medical evidence of a 
current disability; evidence that a condition was noted in 
service or during a presumption period; evidence of post-
service continuity of symptomatology; and medical, or in 
some circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
This type of lay evidence, for purposes of well 
groundedness, will be presumed credible when it involves 
symptomatology that is not inherently incredible or beyond 
the competence of a lay person to observe.  Savage, supra.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well-grounded.  Grottveit, 5 Vet. 
App. at 93.


Analysis.  As a preliminary matter, the Board finds that the 
RO substantially complied with the directives of the June 
1996 remand.  A development letter was sent to the veteran in 
August 1996, and the RO subsequently obtained records from 
the Albuquerque VAMC which was the only health care provider 
identified by the veteran.  Additionally, the RO sent a 
development letter to Dr. Adams, but was informed that he was 
no longer employed by his former medical clinic.  Thereafter, 
the  RO inquired if the veteran knew where Dr. Adams might be 
located, but no response was ever received.  Furthermore, the 
RO requested that the Albuquerque VAMC schedule the veteran 
for an orthopedic examination.  The medical center scheduled 
the veteran for examinations for September 1997 and notified 
her in writing at her address of record of the scheduled 
examinations, but she failed to appear.  Moreover, attempts 
to contact the veteran by phone were unsuccessful.  

The veteran's representative has contended that the RO did 
not comply with the directives of the Board's remand.  The 
Board notes that the Court held in Stegall v. West, 11 Vet. 
App. 268 (1998), that a remand by the Board confers on a 
veteran or other claimant the right to VA compliance with the 
remand order and imposes on the Secretary a concomitant duty 
to ensure compliance with the terms of such an order.  
However, the Court has also held that the duty to assist is 
not exclusively a "one-way street."  Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  Further, in Hyson v. Brown, 5 
Vet. App. 262, 265 (1993), the Court stated the following:



In the normal course of events, it is the 
burden of the veteran to keep the VA apprised 
of his whereabouts.  If he does not do so, 
there is no burden on the part of the VA to 
turn up heaven and earth to find him.  It is 
only where a file discloses other possible 
and plausible addresses that an attempt 
should be made to locate him at the alternate 
known address before finding abandonment of a 
previously adjudicated benefit.

In view of the foregoing, the Board is of the opinion that 
the Court did not intend for the holding of Stegall to apply 
in cases where the veteran has chosen not to cooperate.  As 
stated above, the Board finds that the RO took all reasonable 
efforts under the circumstances to comply with the remand 
directives, and the deficiencies, particularly the lack of a 
VA examination, are due to the veteran's failure to 
cooperate.  Accordingly, a new remand is not warranted to 
comply with the Court's holding in Stegall, supra.

The Board further notes that the regulations provide that 
"[w]hen a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record," 
unless the claimant can show "good cause" for his or her 
failure to appear.  Examples of good cause include, but are 
not limited to, "the illness or hospitalization of the 
claimant, death of an immediate family member, etc."  38 
C.F.R. § 3.655 (1998).  In the instant case, the records 
shows that the veteran was notified by mail of the scheduled 
examinations, and that the RO attempted to follow-up by phone 
contact.  No good cause is shown in the record for the 
veteran's failure to appear.  Thus, the Board will adjudicate 
the veteran's service connection claims based on the evidence 
of record.

In the instant case, the Board finds that the veteran has not 
submitted a well grounded claim of entitlement to service 
connection for either the right or the left knee disorder.  
There is no evidence of any treatment for or diagnosis of 
either knee disorder during the veteran's period of active 
service.  In fact, the veteran has acknowledged that she did 
not seek treatment for her knee problems until 1993, over one 
year after her discharge from service.  

The veteran has contended that her bilateral knee disorder is 
secondary to her service-connected shin splints.  The Court 
has held that such a determination of medical causation must 
be made by a qualified medical professional in order to have 
probative value.  Grottveit, 5 Vet. App. at 93; Caluza at 
504.  The Board finds that there is no competent medical 
evidence on file which shows that the veteran's service-
connected shin splints either caused her bilateral knee 
disorder or exacerbated the knee disorder.

The Board notes that the veteran testified that Dr. Adams 
related her bilateral knee disorder to her shin splints.  
However, the Court has held that an appellant's lay statement 
regarding what a physician allegedly told him or her is too 
attenuated and inherently unreliable to constitute competent 
medical evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  Nothing in the claims folder shows that the veteran 
has the requisite knowledge, experience, training or 
education in which to make a medical opinion.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, her 
contentions, including what Dr. Adams reportedly told her, 
cannot well ground her claims.

Furthermore, the Board finds that neither Dr. Adams's May 
1994 statement nor his treatment records establish a 
relationship between the veteran's service-connected shin 
splints and her knee disorders.  As stated above, Dr. Adams 
related the veteran's knee problems to an unspecified 
"accident."  Granted, the veteran testified that the 
"accident" which Dr. Adams was referring to was her in-
service stress fracture.  Nevertheless, the Board finds that 
the actual wording of Dr. Adams's statement and treatment 
records is ambiguous at best.  This is especially true given 
the fact that no medical history is noted in Dr. Adams's 
treatment records.  Without clarification from Dr. Adams, 
there is simply no way to know exactly what "accident," he 
is referring to.  Furthermore, while the service medical 
records include an assessment of bilateral stress fractures 
of the tibia, a subsequent bone scan of both lower 
extremities showed no evidence to suggest the presence of 
stress fractures.  Finally, the Court in Allen, supra, held 
that where a nonservice-connected disorder is aggravated by a 
service-connected disability, the veteran is to be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  The record is entirely negative 
for any such evidence.  Thus, to grant service connection 
based upon the statement and records provided by Dr. Adams 
would be nothing more than pure speculation.  Service 
connection may not be based on resort to speculation or 
remote possibility.  See 38 C.F.R. § 3.102 (1997); see also 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Inasmuch as there is no medical 
evidence that the veteran's service-connected disabilities 
exacerbated the nonservice-connected condition, the Board 
does not find Allen applicable in the current fact situation.

For the reasons stated above, the Board finds that the 
veteran has not submitted a well-grounded claim of 
entitlement to service connection for either the right or the 
left knee disorder.  Thus, her claim must be denied.  
Furthermore, since the veteran has not submitted the evidence 
necessary for a well-grounded claim, a weighing of the merits 
of the claim is not warranted, and the reasonable doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When the Board addresses in its decision a question that has 
not been addressed by the RO, such as whether or not the 
appellant's claim is well grounded, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether the appellant has been prejudiced thereby.  
Bernard v. Brown, 4 Vet.App. 384 (1993).  In light of the 
appellant's failure to meet the initial burden of the 
adjudication process, the Board concludes that she has not 
been prejudiced by the decision herein.  Meyer v. Brown, 9 
Vet.App. 425, 432 (1996).

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well-grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
or requested that would well ground her claims.  McKnight v. 
Brown, 131 F.3d 1483 (Fed.Cir. 1997); Epps v. Gober, 126 F.3d 
1464 (Fed.Cir. 1997).


ORDER

Entitlement to service connection for a right knee disorder 
is denied.

Entitlement to service connection for a left knee disorder is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

